UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARYL STEPHEN,

                                     Plaintiff,
                                                                   19-CV-2225 (JPO)
                    -v -
                                                                ORDER DENYING IFP
 TERRY HALL, et al.,                                              APPLICATION
                                    Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff has filed an application to proceed in forma pauperis for the purposes of an

appeal of this Court’s order of service. (Dkt. No. 16.) However, the Court has already certified

that an appeal of said order would not be undertaken in good faith pursuant to 28 U.S.C. §

1915(a)(3). (Dkt. No. 14 at 3–4.)

       Accordingly, leave to proceed with an appeal without prepayment of fees is denied.

       SO ORDERED.

Dated: December 2, 2019
       New York, New York


                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge


COPY MAILED TO PRO SE PARTY BY CHAMBERS
